Order, Family Court, New York County (Mary E. Bednar, J.), entered on or about November 10, 2005, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed acts, which, if committed by an adult, would constitute the crime of attempted petit larceny, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]). The evidence established that appellant took possession of a bag that belonged to a fellow student, rummaged through it, and only *297placed it back on a table when commanded to do so by a school official. The evidence negated any nonlarcenous explanation for defendant’s behavior, and supported the conclusion that appellant intended to steal the victim’s property (see Matter of Pierre B., 210 AD2d 3 [1994]). Although the victim did not testify, the evidence also supported the inference that appellant had no permission to take her property (see People v Borrero, 26 NY2d 430, 435-436 [1970]; People v Shurn, 69 AD2d 64, 67 [1979]). Concur—Mazzarelli, J.E, Marlow, Buckley, Sweeny and Kavanagh, JJ.